     Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 1 of 13




1
2

3
4

5
6

7                                                                          Hon. Brian A Tsuchida
8

9                               UNITED STATES DISTRICT COURT
10                            WESTERN DISTRICT OF WASHINGTON
11                                           AT SEATTLE
12                                          )
13   OSCAR LEE OLIVE, IV., an individual    )     Docket No. 2:18-cv-00862-BAT
                                            ) DECLARATION
14                  Plaintiff,              )
15          vs.                             )
                                            )
16   HAYLEY MARIE ROBINSON, an              )
     individual,
17                                          )
             and                            )
18
                                            )
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                         )
                                            )
20
                                            )
21                  Defendants.             )
                                            )
22
                                            )
23                                          )
24                                      DEFENDANT

25         I, OSCAR LEE OLIVE IV, under penalty of perjury pursuant to the laws of the State of
26   Washington, declare and states as follows:

27
28   Plaintiff’s DECLARATION                   - !1 -            Oscar Olive (Plaintiff) Parties
                                                                 101 N. Ocean Drive Suite 132
                                                                 Hollywood, FL 33019
                                                                 850-319-9023
     Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 2 of 13



      1. I am over the age of eighteen (18) and competent to testify therein. I make this
1
2        declaration based on my personal knowledge.

3     2. I am representing myself Pro Se, in the above-entitled action.
4
      3. The information sought in the discovery is essential to provide factual support for claims of
5
         Defamation against Plaintiff.
6

7     4. On Jan 29, 2019, I sent Plaintiff’s First Set of Interrogatories, Admissions and Requests for

8        Production via process server to Defendant Robinson at her home address.
9
      5. Attached hereto as Exhibit “A” is a true and correct copy of Interrogatories, Admissions
10
         and Requests for Production, incorporated herein by this reference.
11
12    6. On February 26, 2019, I sent an email that asked if Defendant Robinson would have the

13       First Set of Interrogatories, Admissions and Requests for Production completed by the
14
         March 1, 2019 due date. On February 27, 2019, Defendant Robinson replied by saying “she
15
         would have them completed by the following week.”
16

17    7. Attached hereto as Exhibit “B” is a true and correct copy of the email sent to Defendant
18       Robinson on February 26, 2019. It is also the response from Defendant Robinson February
19
         27, 2019.
20
      8. On March 3, 2019 at 11:25am I sent an additional email asking when the Defendant
21
22     Robinson would have the First Set of Interrogatories, Admissions and Requests for
23     Production completed as told by her in the Exhibit “B” email.
24
      9. Attached hereto as Exhibit “C” is a true and correct copy of the email sent to Defendant
25
26       Robinson on March 3, 2019 asking which date the requested First Set of Interrogatories,

27       Admissions and Requests for Production will be competed by and if no reply that a CR26i
28   Plaintiff’s DECLARATION                     - !2 -             Oscar Olive (Plaintiff) Parties
                                                                    101 N. Ocean Drive Suite 132
                                                                    Hollywood, FL 33019
                                                                    850-319-9023
     Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 3 of 13



          call would be made the following day March 5, 2019 at 12:00pm (Pacific standard time).
1
2     10. On March 3, 2019 at 5:27pm the Defendant Robinson replied three hours and 27 minute

3       late stating the First Set of Interrogatories, Admissions and Requests for Production would be
4
        completed by Friday, March 8, 2019.
5
      11. As instructed on the email Exhibit “C” I stated I would setup a CR26i phone call the next
6

7       day (March 5, 2019) at 12:00pm (Pacific standard time) if I did not receive a email by

8       12:00pm March 4, 2019.
9
      12. At 12:04pm (Pacific standard time) March 5, 2019 I called Defendant Robinson and
10
        received no answer.
11
12    13. As of March 11, 2019 I have received no reply from Defendant Robinson regarding the

13        First Set of Interrogatories, Admissions and Requests for Production that were due on
14
          March 1, 2019.
15
16

17   Dated: March 11, 2019                                Respectfully submitted,
18

19
20

21
22
                                                  By:     _______________________________
23                                                        Oscar Lee Olive, IV
24
                                                          Plaintiff, In Pro Per
25                                                        Oscar.L.Olive@gmail.com
26
                                                          (850) 319-9023
27
28   Plaintiff’s DECLARATION                     - !3 -              Oscar Olive (Plaintiff) Parties
                                                                     101 N. Ocean Drive Suite 132
                                                                     Hollywood, FL 33019
                                                                     850-319-9023
Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 4 of 13




       EXHIBIT "A"
     Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 5 of 13




1
2

3
4

5
6

7                                                                              Hon. Brian A Tsuchida
8

9                                 UNITED STATES DISTRICT COURT
10                             WESTERN DISTRICT OF WASHINGTON
11                                             AT SEATTLE
12                                         )
13   OSCAR LEE OLIVE, IV., an individual   )   Docket No. 2:18-cv-00862-BAT
                                           )
14                  Plaintiff,             )
15          vs.                            )
                                           )
16   HAYLEY MARIE ROBINSON, an             )
     individual,
17                                         )
             and                           )
18
                                           )
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                        )
                                           )
20
                                           )
21                  Defendants.            )
                                           )
22
                                           )
23                                         )
24            PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT

25   Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Oscar Olive (“Mr. Olive”)
26   hereby serve Defendant Hayley Marie Robinson (“Ms. Robinson”) a written response to these
     interrogatories. Ms. Robinson is hereby requested to answer these interrogatories in writing
27
28   Plaintiff’s Request for Interrogatories      - !1 -             Oscar Olive (Plaintiff) Parties
                                                                     101 N. Ocean Drive Suite 132
                                                                     Hollywood, FL 33019
                                                                     850-319-9023
     Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 6 of 13



     under oath no later than 21 days from the date of service hereof. If the answer to any
1
     interrogatory is contained in a record or document, or in other written materials in the custody,
2    possession, or control of Defendant, Plaintiff hereby requests that, pursuant to Rule 33(d) of the
3    Federal Rules of Civil Procedure, a copy of each record, document or other written memorandum
     either be attached to the answers to these interrogatories as exhibits or be made available for
4
     inspection and copying on or before 21 days from service at the offices of Plaintiff.
5
6                                 DEFINITIONS AND INSTRUCTIONS

7           A.      “Plaintiffs” means the named plaintiff Oscar Lee Olive, IV.
8
             B.      “Document” is used in the broadest sense consistent with the definition set forth
9    in Fed. R. Civ. P. 34(a). The term “document” includes, without limitation, physical objects and
10   things, such as research and development samples, prototype devices, production samples and
     the like, as well as hard copies and electronic copies of computer production software, computer
11
     files and electronic mail (email). A draft, translation or non-identical copy is a separate document
12   within the meaning of this term.
13
             C.      The term “Profile(s)” means any online account that requires a email address to
14   create and log into.
15
             D.     If, in responding to these interrogatories, Defendant elects to avail itself of the
16   procedure authorized by Federal Rule of Civil Procedure 33(d), Plaintiff requests that for each
17   interrogatory so answered, Defendant specify the particular document or documents by
18   production number from which the answer may be derived or ascertained.

19          E.       If Defendant does not answer any interrogatory in full, please state the precise
20   reason for failing to do so. If a legal objection is made, please set forth the specific nature of the
     grounds for that objection.
21
22           F.      If only a portion of any interrogatory will not be answered, please provide a
     complete answer to the remaining portion of the interrogatory and state the reasons or grounds
23
     for Defendant’s inability or refusal to complete the answer. If an interrogatory can be answered
24   only in part on the basis of information available at the time of the response, please provide an
25   answer on the basis of that information, indicate that Defendant’s answer is so limited and
     provide a further response when further information becomes available.
26

27
28   Plaintiff’s Request for Interrogatories         - !2 -              Oscar Olive (Plaintiff) Parties
                                                                         101 N. Ocean Drive Suite 132
                                                                         Hollywood, FL 33019
                                                                         850-319-9023
     Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 7 of 13



             G.     If Defendant learns at any time that any response to any of these interrogatories is
1
     incomplete or incorrect, Plaintiffs request that Defendant immediately serve amended responses
2    that are complete and correct pursuant to Rule 26(e) of the Federal Rules of Civil Procedure.
3
             H.     If Defendant finds the meaning of any term in these interrogatories unclear,
4    Defendant shall assume a reasonable meaning, state what the assumed meaning is and respond to
5    the interrogatory according to the assumed meaning.
6

7
8
                                          INTERROGATORIES
9
        1. State your full name, present address, date and place of birth, height, and weight, and, if
10         you have a drivers license, the state of issuance and the number of that driver's license.
11
        2. State any other name or names by which you have been known, including. nickname(s),
12         and the inclusive dates of use of that name or names.
13
        3. State all your former residence addresses, including street address, city, state and zip
14         code, that you have lived at during your lifetime, giving the dates during which you lived
           at each address.
15
16      4. If you are presently employed, state:

17              a. The name and address of your present employer;
18              b. The name and address of your immediate supervisor;
19
                c. The nature of the work you do and your job title;
20
                d. The number of hours, per week, you normally work,
21
22              e. The date your employment began and ended;

23              f. All of your job positions from the beginning of your employment dates for each
                   position;
24

25              g. Your present rate of pay or salary; and

26              h. If you are not presently employed, describe the reason why.
27
28   Plaintiff’s Request for Interrogatories       - !3 -              Oscar Olive (Plaintiff) Parties
                                                                       101 N. Ocean Drive Suite 132
                                                                       Hollywood, FL 33019
                                                                       850-319-9023
     Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 8 of 13




1
2
        5. Where do/did you attend school?
3
        6. What level of education do you have?
4

5       7. Did you finish High School? If not. Why not?

6       8. Have you ever been arrested? If so. When? Why?
7       9. Have you been involved in any other legal claims or lawsuits? If so. When? Where?
8
        10. Have you discussed this lawsuit with anyone else, signed any statements or affidavits
9           relating to this lawsuit, or posted information about this lawsuit on any Internet site or on
10          Facebook/Instagram. If so. Who? When?

11      11. Was anyone else present when you discussed this case with your lawyer?
12      12. List all means of Social media account names, email accounts and any other internet
13          related profiles used during the dates of July 2016 - July 2018.

14      13. List dates of when all Facebook accounts were created.
15      14. Describe in detail any and all Facebook postings and videos regarding Oscar Lee Olive
16          IV (also known on Facebook as Lee Richardson). Specifically provide: (1) when the
            Facebook statement was posted (2) the content of the post in detail (3) a copy of the post
17
            (4) Names of any private Facebook groups you were a member of where you posted
18          about Oscar Lee Olive IV (also known on Facebook as Lee Richardson).

19      15. Describe in detail the using of Justus Kepel’s Facebook account on July 13, 2016 and any
20          other uses for all Facebook postings and videos regarding Oscar Lee Olive (also known
            on Facebook as Lee Richardson). Specifically provide: (1) when the Facebook statement
21          was posted (2) the content of the post in detail (3) a copy of the complaint if still in
22          existence (4) Names of any private Facebook groups you were a member of where you
            posted about Olive.
23
24      16. Describe in detail the NCIS statement you gave to NCIS agent Jerime Thurston on Oct. 7,
            2016 when you claimed Oscar Lee Olive, IV committed the serious offense of sexual
25          assault on July, 3 2016.
26

27
28   Plaintiff’s Request for Interrogatories       - !4 -              Oscar Olive (Plaintiff) Parties
                                                                       101 N. Ocean Drive Suite 132
                                                                       Hollywood, FL 33019
                                                                       850-319-9023
     Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 9 of 13



        17. Describe in detail why on July 3, 2016 as seen on the Plaintiffs Nest security camera
1
            recording of his back porch you stated to Justus Keppel minutes after the alleged sexual
2           assault you said “This is like a dream come true” and “I’m not going to regret this”.
3       18. Describe in detail why on July 16, 2016 on your Facebook Post regarding the posting of
4
            Shutter Fun Photo on their Facebook Page you say “I have destroyed you and will
5           continue to do so until you learn.”
6
        19. Describe in detail the night of Nov. 1, 2016 where you contact Oscar Lee Olive IV asking
7           to apologize for lying to NCIS.
8
        20. Describe in detail the night of Nov. 2, 2016 where you posted a live Facebook Video
9           along with a written post wanting to tell everyone you were wrong and that Oscar Lee
            Olive IV did not sexually assault Ms. Klag on the night of July 3, 2016.
10

11      21. Describe in detail the night of November 4, 2016 where you agreed to a recorded phone
            conversation with Oscar Lee Olive IV to apologize for the false accusation.
12
        22. Describe in detail the night of November 4, 2016 where you asked on a recorded phone
13
            conversation how you can be of any help rectifying the current accusation against Oscar
14          Lee Olive IV.
15      23. Describe in detail all conversations to or referring to Lt. William Bateman, Capt. Anson
16          Howard and 1st Lt. Shannon Hillery regarding Oscar Lee Olive IV.

17
18
     Dated: January 17, 2019                                 Respectfully submitted,
19
20

21
22
                                                   By:     _______________________________
23
                                                           Oscar Lee Olive, IV
24
                                                           Plaintiff, In Pro Per
25
                                                           Oscar.L.Olive@gmail.com
26
                                                           (850) 319-9023
27
28   Plaintiff’s Request for Interrogatories      - !5 -              Oscar Olive (Plaintiff) Parties
                                                                      101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 10 of 13
                                                                    II
                                                                    i
                                                                    l


        EXHIBIT "B"                                                 I
                                                                    I
                                                                    II'

                                                                    I
                                                                    I
                                                                    I
                                                                    I
Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 11 of 13
Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 12 of 13




        EXHIBIT "C"
Case 2:18-cv-00862-BAT Document 35-1 Filed 03/28/19 Page 13 of 13
